Citation Nr: 1014461	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Mark Lippman, Esq.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which characterized the 
Veteran's claim as an application to reopen and denied the 
claim on the grounds that no new and material evidence had 
been submitted.  The Veteran filed a timely appeal to the 
Board, which declined to grant an application to reopen in a 
decision dated May 2007.  

The Veteran subsequently appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In May 2008, a 
Joint Motion for an Order Vacating the Board Decision (Joint 
Motion) was brought before the Court.  In an Order dated that 
same month, the Court vacated the May 2007 Board decision 
pursuant to the Joint Motion, and remanded the case to the 
Board for readjudication consistent with its Order.

In May 2009, the Board denied entitlement to service 
connection for an anxiety disorder.  The Veteran subsequently 
appealed that decision to the Court.  In January 2010, a 
Joint Motion was brought before the Court.  In an Order dated 
that same month, the Court vacated the May 2009 Board 
decision pursuant to the Joint Motion, and remanded the case 
to the Board for readjudication consistent with its Order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

According to the January 2010 Joint Motion, VA's duty to 
assist under the Veterans Claims Assistance Act has not been 
satisfied.  Specifically, the parties have requested that the 
Board address the matter of whether good cause has been shown 
for the Veteran's failure to appear for his March 2009 
examination.  

Upon further review, it appears that the date of the letter 
notifying the Veteran of his March 5, 2009 examination is 
dated March 27, 2009, over 3 weeks later.  Regulations 
provide that Veterans have an obligation to report for VA 
examinations and reexaminations which are scheduled in 
connection with their claims, and if a Veteran, without good 
cause, fails to report for such examination, the claim may be 
denied.  38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 
10 Vet. App. 396 (1997).  The Board finds that the failure to 
appropriately notify the Veteran of his scheduled examination 
is good cause for his failure to report.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA mental 
health examination in order to determine 
the nature and etiology of any anxiety 
disorder present.  The claims folder 
should be reviewed prior to the 
examination, and a notation to the effect 
that this record review took place should 
be included in the report.  

If an anxiety disorder is found, the 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that it is 
related to the veteran's period of active 
service.  The examiner must provide 
specific reasons and bases for any opinion 
rendered, and reconcile his or her opinion 
with the service treatment records, 
including the impression of "anxiety 
disorder?" dated in May 1978, depressed 
disorder in June 1978, personality 
disorder in June and July 1978, and 
sociopathic personality disorder on VA 
examination in October 1993. 

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
